UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 12, 2014 NEW YORK MORTGAGE TRUST, INC. (Exact name of registrant as specified in its charter) Maryland 001-32216 47-0934168 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 275 Madison Avenue New York, New York 10016 (Address and zip code of principal executive offices) Registrant’s telephone number, including area code: (212) 792-0107 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On December 12, 2014, New York Mortgage Trust, Inc. (the “Company”) issued a press release (the “Press Release”) announcing that its Board of Directors (the “Board”) declared a regular quarterly cash dividend on its common stock for the quarter ending December 31, 2014. The Company also announced in the Press Release that the Board declared a cash dividend on its 7.75% Series B Cumulative Redeemable Preferred Stock for the quarterly period that began on October 15, 2014 and ends on January 14, 2015. A copy of the Press Release is filed with this Current Report on Form 8-K as Exhibit 99.1 and incorporated by reference herein. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. The following exhibit is being filed herewith this Current Report on Form 8-K. Press Release dated December 12, 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. NEW YORK MORTGAGE TRUST, INC. (Registrant) Date: December 12, 2014 By: /s/ Steven R. Mumma Steven R. Mumma Chief Executive Officer EXHIBIT INDEX Exhibit Description Press Release dated December 12, 2014.
